Citation Nr: 1224063	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for anxiety disorder, not otherwise specified, with cognitive deficits, prior to November 8, 2010. 

2.  Entitlement to a rating higher than 50 percent for anxiety disorder, not otherwise specified, with cognitive deficits, from November 8, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities. 

6.  Entitlement to SMC based on the need for regular aid and attendance or on account of being housebound. 

7. Entitlement to an automobile allowance or specially adapted equipment.

8.  Entitlement to service connection for hypertension to include as secondary to anxiety disorder, not otherwise specified, with cognitive deficits. 

9.  Entitlement to a rating higher than 60 percent for a low back disability, bulging discs from L2 to L5 and degenerative joint disease of the lumbar spine. 

10.  Entitlement to a rating higher than 10 percent for residuals of a coccygectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had two days of active military service from November 26-28, 1976, and additional periods of active duty for training (ACUDTRA) and inactive duty training (INACDUTRA) in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a May 2007 rating decision, the RO denied entitlement to increased ratings for low back disability, coccyx disability, and psychiatric disability as well as entitlement to a TDIU.  In addition, service connection for hypertension was denied.  Further, entitlement to SMC based on loss of use of the lower extremities based on the need for regular aid and attendance or on account of being housebound were denied.  Entitlement to an automobile allowance or specially adapted equipment was also denied.  In August 2010, the Board remanded the aforementioned issues.  

In an April 2012 rating decision, an increased rating of 50 percent was granted for anxiety disorder, not otherwise specified, with cognitive deficits, from November 8, 2010.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension to include as secondary to anxiety disorder, not otherwise specified, with cognitive deficits; entitlement to a rating higher than 60 percent for a low back disability, bulging discs from L2 to L5 and degenerative joint disease of the lumbar spine; and entitlement to a rating higher than 10 percent for residuals of a coccygectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's anxiety disorder, not otherwise specified, with cognitive deficits, resulted in occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.  

2.  The Veteran meets the rating requirements for a TDIU, and his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

3.  The Veteran's service-connected lower back, left hip, and left knee disabilities cause disability productive of loss of use of the lower extremities as the Veteran cannot stand, balance, or walk on his lower extremities and is confined to a wheelchair or motorized scooter.  

4.  The Veteran requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Prior to November 8, 2010, the criteria are met for a higher rating of 50 percent, though no greater rating, for the psychiatric disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9400 (2011).

2.  From November 8, 2010, the criteria are not met for a rating higher than 50 percent for the psychiatric disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9400 (2011).

3.  The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).

4.  The criteria for an award of SMC based on loss of use of the lower extremities have been met.  38 U.S.C.A. §§ 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.350(a)(2)(i), 4.63 (2011).

5.  The criteria for an award of SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.353(a) (2011).

6.  The criteria for certification for automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.808 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, per the cumulative notices sent per below, the Veteran was informed of pertinent diagnostic codes, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent February 2005, April 2005, May 2006, November 2006, February 2008, September 2008, and September 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  These letters, along with an April 2012 letter, also complied with Dingess.

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although an attempt was made to obtain complete records from the Social Security Administration, they are no longer available, although records from the Social Security Administration are contained in the first claims file of the three claims files.  See August 8, 2007 Finding of Unavailability of Social Security Administration Disability Records.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected psychiatric disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  In addition, the Veteran's employability status was thoroughly reviewed and that matter is being resolved in the Veteran's favor.  

The Veteran was also afforded VA examinations with regard to his claims for a TDIU, SMC for loss of use of the lower extremities, SMC based on the need for regular aid and attendance or on account of being housebound, and entitlement to an automobile allowance or specially adapted equipment.  The Board notes that with the exception of the VA psychiatric examination noted above, the claims file was not available for review by the examiners.  The Veteran's representative has requested a remand for further assessment due to the lack of this review.  However, the Board finds that the record is sufficient to grant the Veteran's claims and that even without reviewing the claims file, the examiners were adequately able to assess his ability to be employed given his presented medical status, and to determine the current status of the criteria necessary to grant the other matters.  However with regard to the claims of service connection for hypertension; entitlement to a rating higher than 60 percent for a low back disability, bulging discs from L2 to L5 and degenerative joint disease of the lumbar spine; and entitlement to a rating higher than 10 percent for residuals of a coccygectomy, the Board is remanded these issues for medical addendums due to the lack of the records review, as requested by the Veteran's representative, and as set forth below in the Remand portion of this decision.  Also, the Board is able to grant these claims without resolution of the matters under remand.  

As to the psychiatric disability, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In particular, the case was recently remanded for a new psychiatric examination which has been accomplished and is sufficient, as noted.  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining the additional VA examinations requested in the Board's recent August 2010 remand decision, the Board is now satisfied there was compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating For Service-Connected Psychiatric Disability

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In a November 2003 rating decision, service connection for anxiety disorder not otherwise specified, with cognitive deficits was granted and a 30 percent rating was assigned under Diagnostic Code 9400 retroactively effective from May 1, 2002.  In an April 2012 rating decision, an increased rating of 50 percent was granted from November 8, 2010.  The disability was recharacterized as depressive disorder, not otherwise specified, and a cognitive disorder.  In July 2005, correspondence was received from the Veteran in which he requested an increased rating.  

January 2005 to December 2008 VA inpatient consultation notes indicated that the Veteran exhibited cognitive dysfunction with impaired memory and an inability to pay attention and concentrate.  Moodiness and anger were also demonstrated.  He reported poor sleep.  The Veteran had social support from his family, but since he was separated from his wife, he missed her.  He subsequently reported exogenomorphic depression and anxiety symptoms including rumination, pessimism, dysphoria, anhedonia, poor energy, increased sleep latency, and evening diurnal variation.  The depression would come and go.  In addition, he occasionally had crises where he would be dysfunctional.  The examiner noted that there was a long history of psychotic symptoms without much actualization, consisting mostly of various odd mood-incongruent hallucinations.  It was originally thought that the Veteran had a bipolar disorder, but the diagnosis was intimately indicated as major depression without melancholic features, reasonably well controlled.  His major complaints by December 2008 were increased sleep latency and poor energy.  The hallucinations were described as not being terribly problematic.  The records reflected reported Global Assessment of Functioning (GAF) scores of 55-57.  He was taking anti-psychotic medication during this time period.

In May 2007, the Veteran was afforded a VA examination.  The claims file was reviewed.  The examiner indicated that Veteran was taking psychiatric medications, had daily psychiatric symptoms, and indicated that they were moderate in degree.  At that time, the Veteran did not exhibit any impairment of thought processes.  However, he had hallucinations of a young boy telling him to "come toward the light."  He did not exhibit inappropriate behavior.  There were no homicidal or suicidal thoughts, intent, or plan.  The Veteran was able to maintain personal hygiene.  He was oriented in all spheres.  There was no indication of memory impairment.  The Veteran also did not have depressive or ritualistic behaviors.  His speech was normal.  He did not have panic attacks.  The Veteran was depressed due to his inability to be with his wife; however, he was active within his living environment and his medication was working well for him.  He was fearful of death within his living environment.  He did not have impaired impulse control.  Although he had sleep impairment, it did not affect or interfere with daytime activities.  He was considered to be competent.  The diagnosis was major depressive disorder, mild, recurrent, with psychotic features.  The GAF was 60.  The examiner opined that the Veteran's mood disorder would get worse with increased medical problems and isolation from his wife.

A January 2009 VA psychology session record showed that on mental status examination, the Veteran appeared clean and unremarkable in appearance.  There was no evidence of peculiar or nonconventional verbalizations.  He was cooperative and spontaneous.  He also made good eye contact with the examiner.  His mood was mildly depressed and his affect was somewhat blunted.  His speech was normal.  His thought processes revealed no evidence of circumstantialities or tangential thinking.  There was no evidence of delusion or paranoia.  He denied suicidal and homicidal ideation.  His abstract thinking was poor to fair.  His fund of information was good.  His impulse control was fair.  His judgment, insight, and reliability were all poor.  The examiner noted that the Veteran had poor self esteem.  He was diagnosed as having post-traumatic stress disorder (PTSD) and a cognitive disorder, not otherwise specified.

In November 2010, the Veteran was afforded a VA examination.  The claims file was reviewed.  At that time, it was noted that the Veteran had received treatment for his psychiatric disorder and was taking anti-anxiety medications.  The Veteran endorsed the following symptoms: isolation, occasional anhedonia, depressed mood, poor sleep, poor attention and concentration, and forgetfulness.  He further related that he had had past passive suicidal ideations because he felt really lonely at times.  He worried about his family and multiple health issues.  He stated that he became irritated at times because he did not understand what was happening and felt as if he had been left out of the decision making process.  The severity of symptoms was moderate.  The Veteran had been married for 56 years.  He lived in a health facility which his wife visited every Sunday.  They spoke on the phone every day.  The Veteran said that they had a very good relationship.  He also had very good relationships with his children.  He visited with his children and grandchildren who lived locally.  The Veteran reported that he got along well with most of, but not every, resident of the health care facility.  He also got along well with the staff.  He attended daily Mass as well as therapy.  

On mental status examination, the Veteran was clean, neatly groomed, appropriately dressed, and casually dressed.  His psychomotor activity was lethargic.  His speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was flat.  His mood was dysphoric.  He exhibited attention disturbance and was easily distracted.  He was unable to completely spell the word "world" backwards.  He was oriented to person and place, but not to time.  His thought process and thought content were unremarkable.  His judgment and insight were adequate.  The Veteran reported having a sleep disorder and that he used a CPAP machine.  The Veteran did not have hallucinations or inappropriate behavior.  There was no obsessive or ritualistic behavior.  The Veteran did not have panic attacks.  Although there was no homicidal ideation, the Veteran had passive thoughts of suicide without any intent or plan.  The Veteran's impulse control was good and without periods of violence.  The Veteran was not able to maintain minimal personal hygiene due to his other medical problems.  There was a problem with his activities of daily living, but that was also due to his other medical problems.  The Veteran's recent and remote memory was normal, but his immediate memory was moderately impaired.  It was noted that the Veteran did not handle his own personal financial affairs; rather his family handled those matters.  The Veteran had been retired since 1986.  The current diagnosis was depressive disorder, not otherwise specified, and cognitive disorder.  His GAF score was 60.  The examiner opined that there was no total occupational and social impairment due to his mental disorder; also, there were not symptoms that resulted in deficiencies in most areas nor was there reduced reliability and productivity due to the mental disorder.  Rather, there was an occasional decrease in work efficiency and there were intermittent periods of an inability to perform occupational tasks due to the mental disorder.  

A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  Psychiatric disabilities evaluated under Diagnostic Codes 9400 (generalized anxiety disorder) are rated according to the General Rating Formula for Mental Disorders, so according to the same standards.

These rating criteria provide a 10 percent rating for occupational and social impairment due to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  

These rating criteria provide a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran, as noted, has been assigned a 30 percent rating prior to the November 8, 2010 VA examination, and a 50 percent rating as of that date.  The Board finds that a 50 percent rating is warranted for the entire appeal period, but no higher.  Although the November 2010 examiner essentially indicated that the criteria for a 30 percent rating were met, the Board agrees that the Veteran's symptoms more nearly approximate a 50 percent rating, but also finds that his level of disability has been stable during the appeal period.  His symptoms have included flat or blunted affect, memory deficits (he has a diagnosed cognitive disorder), disturbances of motivation and mood, and difficulty with his relationships.  The Board is particularly mindful of the Veteran's need for anti-psychotic medication and his occasional hallucinations.  He also reported periods of time when he was dysfunctional.  However, overall his GAF scores and the symptoms reflect moderate symptoms, as also indicated by a VA examiner, that are within the parameters of a 50 percent rating.  

The Veteran does not more nearly approximate the criteria for a higher rating.  He does not have deficiencies in most areas.  The Veteran had passive thoughts of suicide, but there was no intent or plan.  The Veteran does not endorse obsessional rituals which interfere with routine activities; his speech has been consistently normal; he does not have near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He has depressed mood, but is still able to function.  He does not have impaired impulse control or unprovoked irritability with periods of violence.  There is no spatial disorientation.  He has problems with his personal appearance and hygiene, but that is due to his other medical problems, described in more detail below.  He does not have difficulty in adapting to stressful circumstances or an inability to establish and maintain effective relationships.  In fact, the Veteran gets along well, for the most part, with his family, the staff at his nursing home, and the other residents at the nursing home.  The Veteran's representative cites to his symptoms of isolation, anhedonia, depressed mood, poor attention and concentration, forgetfulness, suicidal ideation, and irritability; however, the Board finds that these symptoms, in view of the other evidence in its totality, fit within the 50 percent rating.  

The Board is aware that the symptoms listed under the 70 percent evaluation are mere examples of the type and degree of symptoms for that evaluation, so not an exhaustive list, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the evidence, including the clinical findings, shows his psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, not occupational and social impairment with deficiencies in most areas, as he adapted to his living environment despite being separated from his wife, and did not exhibit overall symptoms compatible with an even higher 70 percent rating.  Instead, he was at most 50-percent disabled during the entire appeal period, so this is the rating that must be assigned for the while period - albeit a greater rating than the 30 percent rating he first received prior to November 8, 2010.  38 C.F.R. §§ 4.3, 4.7.


Extra-Schedular Consideration

In considering these claims for higher ratings, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's psychiatric disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, however, so the Board finds that the rating criteria reasonably describe his disability and reflect occupational and social impairment with reduced reliability and productivity due to his diagnosed and service-connected psychiatric disability.  Therefore, referral for consideration of extra-schedular ratings is not warranted.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's TDIU claim was received in April 2005.  In his TDIU application (on VA Form 21-8940), later received in April 2009, he reported that he had last worked as a plant manager in 1988.  He has also indicated in the record that he last worked in 1986.  The Veteran has a myriad of service-connected and nonservice-connected disabilities.  He is service-connected for a psychiatric disability (as discussed above), a low back disorder, a coccygectomy disability, a left knee disorder, and a left hip disorder.  During the appeal period, the Veteran had a combined 80 percent rating prior to November 2010, and a 90 percent combined disorder from November 2010.  Thus, the schedular criteria of 38 C.F.R. § 4.16(a) were met during the appeal period.  

The Veteran's nonservice-connected disabilities include right knee, left ankle, buttocks hematoma, varicose veins, constipation/bowel, hemorrhoids, kidney, and diabetes mellitus disabilities.  In addition, he has suffered a stroke with residual mild left side hemiparesis.  The Veteran has not been employed in any capacity during the appeal period and has been in residence at a health care facility.  

The Board previously remanded this case for development, including a medical assessment of the Veteran's ability to maintain substantial gainful employment.  Specifically, the VA examiner(s) were asked the following:

Based on examination findings and other evidence contained in the claims file, the examiners must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which at present are: (1) degenerative joint disease of the lumbar spine with bulging discs from L2 to L5, (2) residuals of a coccygectomy, (3) anxiety disorder, not otherwise specified, with cognitive deficits, (4) degenerative joint disease of the left knee, and (5) a left hip disorder. 

In providing this comment, it is essential the examiner consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.  

The examiner must discuss the rationale of the opinion, if necessary citing to specific evidence in the record. 

In November 2010, the examinations were provided and a medical opinion was rendered.  The examiner opined that it was as likely as not that the Veteran's service-connected disabilities prevented him from holding employment.  The rationale was that the Veteran's knee and back pain prevented him from being able to stand on his own.  In addition, the Veteran had been in a nursing home for the past 5 years due to needing full time are for various medical conditions.  The Veteran needed to be hoisted out of bed each day with a mechanical lift and placed in his wheelchair where staff cleaned and dressed him.  His lack of mobility kept employment from being a realistic likelihood.  

In sum, the Board finds this medical opinion persuasive and is satisfied that the Veteran's service-connected disabilities, in their totality, prevent the Veteran from being able to engage in substantial gainful activity during the entire appeal period.  Accordingly, entitlement to a TDIU is warranted.  


Entitlement to SMC based on Loss of Use of the Lower Extremities and Based on the Need for Regular Aid and Attendance or at the Housebound Rate

Compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. 

The following basic considerations are critical in determining the need for the regular aid and attendance of another person: inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the Veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the Veteran is able to establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s).  In that instance, the evidence must show that a Veteran has a single service-connected disability evaluated as 100-percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability, or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  See 38 C.F.R. § 3.350(i).

Loss of use of a hand or a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2).  

In November 2010, the Veteran was examined by VA.  The aid and attendance examination again reflected that the Veteran was living in a nursing home.  With regard to the Veteran's ability to protect himself from daily hazards/dangers, the examiner noted that the Veteran had weekly dizziness and mild (occasional) memory loss.  In addition, and significantly, the Veteran was essentially nonambulatory due to his knee, hip, and back arthritis pain.  Also, he was unable to perform dressing, undressing, bathing, grooming, and toileting activities.  The Veteran's nonservice-connected disability of the upper extremity (residual of a stroke) played a role in his inability to perform those activities.  The examiner indicated that he Veteran was not able to walk on his own, used a walker or wheelchair, and only left the nursing home facility for medical  appointments.  The examiner later clarified that ambulation was performed via wheelchair or motorized scooter and that the Veteran could not stand or walk on his own.  The examiner opined that the Veteran met the criteria for aid and attendance.  

The neurological and joints VA examinations did not yield findings of ankylosis of any joints of the service-connected left lower extremity, shortening of the service-connected left lower extremity, or complete paralysis of the external popliteal nerve, or any other nerve, in the service-connected left  lower extremity.  Specifically, the Veteran had decreased vibration, sensation on pain or pinprick, and on light touch, due to peroneal nerve disability on the left, but there was no complete paralysis.  On the spine examination, the examiner initially indicated that eh Veteran was unable to walk more than a few yards, but then indicated that he was non-ambulatory.  With regard to range of motion testing of the spine, the examiner again clarified that these findings were obtained with the Veteran sitting in his wheelchair since he was unable to stand or remain standing on his own.  The examiner also stated that the wheelchair was needed due to severe arthritis and past joint injury.  

The examiner who performed the TDIU examination indicated that the Veteran can support weight on his feet which was practiced during his physical therapy session, but he was unable to walk without parallel hand rail support due to his severe back and knee pain and arthritis.  The examiner indicated that the Veteran needed to be hoisted out of bed each day with a mechanical lift and placed in his wheelchair where staff cleaned and dressed him.  The aid and attendance examination report indicated that the Veteran cannot walk on his own and must use a wheelchair or motorized scooter.  The examiner further opined that the Veteran was essentially nonambulatory due to his knee, hip, and back arthritis pain; was unable to attend to the wants of nature; and only left the nursing home facility for medical  appointments.  The examiner indicated that the Veteran met the criteria for aid and attendance.  

The Board finds that the Veteran has loss of use of the lower extremities due to his low back, left hip, and left knee disabilities.  The Veteran cannot balance or perform propulsion on his own.  He would be equally well served with an amputation or prosthesis.  Although the Veteran's physical therapy includes weight bearing exercises, the various VA examinations essentially show that he cannot stand, balance, or walk on his own, and is confined to a wheelchair or motorized scooter due to service-connected disabilities.  He must be lifted out of bed using a mechanical lift.  Accordingly, entitlement to SMC compensation based on loss of use of the lower extremities is warranted.  

In terms of the criteria for aid and attendance benefits, the Board recognizes that service-connected and nonservice-connected disabilities play a role in the Veteran's inability to attend to his activities of daily living and the wants of nature.  However, his service-connected disabilities alone, particularly his low back, left knee, and left hip physical disabilities, require him to have care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment according to the aid and attendance examination, and as supported by the other examinations.  

Accordingly, entitlement to SMC compensation based on the need for the regular aid and attendance of another is warranted.  Since these benefits are being granted, there is no need to consider the lesser benefit of SMC based on housebound status.


Entitlement to an Automobile Allowance or Specially Adapted Equipment

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the Veteran's service-connected disabilities result in one of the following: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; or (3) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses. 

For entitlement to assistance in the purchase of adaptive equipment only, the Veteran must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

As noted above, the Veteran has loss of use of the lower extremities.  Thus, the Veteran constitutes an eligible person to acquire an automobile or other conveyance and adaptive equipment.


ORDER

Prior to November 8, 2010, a higher rating of 50 percent, though no greater rating, for the psychiatric disability, is granted, subject to laws and regulation applicable to payment of VA monetary benefits. 

From November 8, 2010, a rating higher than 50 percent for the psychiatric disability is denied.  

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to SMC based on loss of use of the lower extremities is granted, subject to laws and regulation applicable to payment of VA monetary benefits. 

Entitlement to SMC benefits based on the need for regular aid and attendance is granted, subject to laws and regulation applicable to payment of VA monetary benefits. 

Entitlement to automobile and adaptive equipment is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At this juncture, the Board notes that the service connection and increased rating issues remaining would usually be decided prior to the TDIU and special monthly compensation issues; however, since, the evidence of record, without regard to the further development indicated below, is sufficient to grant those claims, as set forth above, the Board has proceeded to grant those claims in an effort to expedite the Veteran's claim.  However, since the issues below are not ready for appellate action and the Veteran's representative has requested a remand on these issues, the Board finds that further action is necessary.


Hypertension

In the Board's prior remand decision, the Board requested that the Veteran be afforded a VA hypertension examination as follows:

Schedule the Veteran for a VA examination to determine the likelihood (very likely, as likely as not, or unlikely) that his hypertension is related to (i.e., caused or aggravated by) his service-connected anxiety disorder, not otherwise specified, with cognitive deficits.  All necessary diagnostic testing and evaluation should be conducted, and the Veteran's claims file should be made available to the examiner for review of the pertinent medical and other history. 

The examiner must discuss the medical rationale of the opinion. 

The examination was conducted in November 2010.  As pointed out by the Veteran's representative, the examiner did not review the claims file and did not provide an opinion regarding aggravation.  As such, the representative indicated that they "insist the claim is again remanded."  Accordingly, a medical addendum should be obtained from the examiner who performed the November 2010 examination, following a review of the claims file, as to the Board's inquiries.  If this examiner is unavailable, the examiner should be afforded a new VA examination.  


Low Back and Coccyx Disabilities

In the Board's prior remand decision, the Board requested that the Veteran be afforded a VA spine examination as follows:

Schedule the Veteran for a VA examination to reassess the severity of his service-connected low back disability, degenerative joint disease of the lumbar spine with bulging discs from L2 to L5, including to determine whether there are any associated orthopedic and neurological symptoms and, if so, to what extent. 

The claims folders, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. 

Any special diagnostic testing or evaluation deemed necessary should be performed, including electrodiagnostic testing, an EMG, NCV, CT scan, and/or MRI. 

The examiner should describe all symptoms attributable to the service-connected low back disability, including any neurological pathology (e.g., radiculopathy or sciatic neuropathy) affecting the lower extremities that is separate and distinct from that referable to the stroke the Veteran suffered in years past that is not service connected. I n particular, the examiner should describe the level of any complete or incomplete paralysis of the sciatic nerve related to the low back disability, as opposed to as a residual of the stroke. 

If it is confirmed the Veteran has disc disease, i.e., IVDS, the examiner should note the total number and duration of incapacitating episodes during the past year (12 months).  An incapacitating episode is a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician. 

The rationale for all opinions expressed should also be provided. 

Again, the Veteran's representative noted that the examiner did not review the claims file in conjunction with the VA spine examination and, as such, requested that this spine issues be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  A medical addendum should be obtained from the examiner who performed the November 2010 hypertension examination.  If this examiner is unavailable, the examiner should be afforded a new VA examination.  The examiner should determine the likelihood (very likely, as likely as not, or unlikely) that his hypertension is related to (i.e., caused or aggravated by) his service-connected anxiety disorder, not otherwise specified, with cognitive deficits.  The Veteran's claims file should be made available to the examiner for review of the pertinent medical and other history.  

The examiner should specifically note that the claims file was reviewed.  The examiner must discuss the medical rationale of the opinion.

2.  A medical addendum should be obtained from the examiner who performed the November 2010 hypertension examination.  If this examiner is unavailable, the examiner should be afforded a new VA examination.  The examiner should determine the severity of his service-connected low back disability, degenerative joint disease of the lumbar spine with bulging discs from L2 to L5, including to determine whether there are any associated orthopedic and neurological symptoms and, if so, to what extent.  

The examiner should also determine the severity of his service-connected residuals of a coccygectomy.  

The Veteran's claims file should be made available to the examiner for review of the pertinent medical and other history.  The examiner should specifically note that the claims file was reviewed.  The examiner must discuss the medical rationale of the opinion.  

The examiner should describe all symptoms attributable to the service-connected low back disability, including any neurological pathology (e.g., radiculopathy or sciatic neuropathy) affecting the lower extremities that is separate and distinct from that referable to the stroke the Veteran suffered in years past that is not service connected. I n particular, the examiner should describe the level of any complete or incomplete paralysis of the sciatic nerve related to the low back disability, as opposed to as a residual of the stroke.  

If it is confirmed the Veteran has disc disease, i.e., IVDS, the examiner should note the total number and duration of incapacitating episodes during the past year (12 months).  An incapacitating episode is a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician. 

3.  The AMC should review the medical opinions obtained 
above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


